Citation Nr: 1544343	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for the claimed disorder.  In November 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2012.  In June 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a Board hearing.  Supplemental Statements of the Case were furnished by the RO in September 2013, June 2014, and September 2014.  

The Board notes that the Veteran originally appealed the issues of entitlement to service connection for right knee instability and increased ratings for service-connected right knee total arthroplasty (previously rated as right knee degenerative joint disease), left knee degenerative joint disease status post total knee replacement, and left knee instability.  However, in November 2014, before the case was certified to the Board, the Veteran, through his representative, withdrew these appeals in writing.  See November 2014 Statement in Support of Claim (VA Form 21-4138).  In December 2014, the RO notified the Veteran that the issues were withdrawn and that no further action would be taken on them.  Therefore, these issues are therefore no longer on appeal.  38 C.F.R. § 20.204  (2015).

In May 2015, the Board remanded this claim for further development.  The RO obtained the requested VA treatment records and addendum medical opinion to the September 2011 VA examination report.  As such, the Board finds compliance with its May 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The RO furnished a Supplemental Statement of the Case in August 2015. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On August 27, 2015, the RO furnished a Supplemental Statement of the Case to the Veteran.  Shortly thereafter on September 14, 2015, the Veteran submitted medical evidence without a waiver of initial consideration of the evidence by the RO.  Some of the evidence submitted is new.  The new evidence is pertinent to the Veteran's claim, in part, because it shows he complained of and sought treatment for shoulder pain in May 2001.  This is approximately ten years earlier than the existing evidence of record showed complaint of shoulder pain.  The RO received the evidence prior to transfer of the Veteran's claim to the Board on September 17, 2015.  Therefore, a remand is necessary for the RO to consider this new evidence in the first instance and to furnish a supplemental statement of the case following such consideration.  38 C.F.R. § 19.31(b)(1) (2015).   

Accordingly, the case is REMANDED for the following action:

1.  Review and consider the evidence submitted by the Veteran in September 2015 in connection with his claim for service connection of a right shoulder disorder.

2.  Readjudicate the claim after the consideration requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




